                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


MOLLY ANN S.,1                           6:18-cv-00572-BR

          Plaintiff,                     OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


KATHERINE L. EITENMILLER
Harder, Wells, Baron & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
ALEXIS L. TOMA
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2950

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Molly Ann S. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act.      This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for the immediate

calculation and payment of benefits.



                        ADMINISTRATIVE HISTORY

     On March 17, 2014, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for SSI benefits.    Tr. 21, 168-78.2   Plaintiff

alleged a disability onset date of May 1, 2010.     Tr. 21, 168.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on November 1, 2016.     Tr. 21, 41-82.   Plaintiff, a

vocational expert (VE), and a medical expert testified at the

hearing.   Plaintiff was represented by an attorney.    At the

hearing Plaintiff amended her alleged disability onset date to

March 17, 2014.    Tr. 21, 46.

     On December 7, 2016, the ALJ issued a partially favorable

decision in which she found Plaintiff became disabled and is

entitled to benefits starting on June 2, 2015.3     The ALJ,

however, found Plaintiff was not disabled and not entitled to

benefits between March 17, 2014 and June 2, 2015.     Tr. 21, 29.

     On December 21, 2016, Plaintiff requested review by the




     2 Citations to the official Transcript of Record (#10)
filed by the Commissioner on October 30, 2018, are referred to
as "Tr."
     3  Although Plaintiff amended her alleged disability onset
date to March 17, 2014, the ALJ considered the claim from the
initial alleged onset date of May 1, 2010. Tr. 23-27. The
relevant period, however, is from March 17, 2014, which is the
amended alleged onset disability and application date, to
June 2, 2015, which is the established onset disability date.


3 - OPINION AND ORDER
Appeals Council.    Tr. 166-67.   On January 29, 2018, the Appeals

Council denied Plaintiff=s request to review the ALJ=s decision,

and the ALJ=s decision became the final decision of the

Commissioner.   Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07

(2000).

     On April 4, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on June 3, 1960.      Tr. 168.   Plaintiff

was 55 years old on her disability onset date of June 2, 2015.

Tr. 27.   Plaintiff has at least a high-school education.

Tr. 27, 200.    Plaintiff has past relevant work experience as a

babysitter, grounds guard, and clean-up worker.     Tr. 50-52, 74.

     Plaintiff alleges disability due to a broken tailbone, back

problems, anxiety, and depression.     Tr. 84.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 25-27.




4 - OPINION AND ORDER
                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@     42

U.S.C. § 423(d)(1)(A).    The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.      McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.        42

U.S.C. § 405(g).    See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@   Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of



5 - OPINION AND ORDER
evidence] but less than a preponderance.        Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 416.920(a)(4)(i).     See also

Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).



6 - OPINION AND ORDER
     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.    20 C.F.R.

§ 416.920(a)(4)(ii).    See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.     20 C.F.R.

§ 416.920(a)(4)(iii).    See also Keyser, 648 F.3d at 724.   The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 416.920(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm=r of Soc. Sec. Admin.,



7 - OPINION AND ORDER
659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 416.920(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. § 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since May 1, 2010, Plaintiff=s



8 - OPINION AND ORDER
original alleged disability onset date.     Tr. 23.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, fracture of the

coccyx, microscopic hematuria, and depression.    Tr. 23.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 24.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:    can

occasionally climb ramps and stairs, balance, stoop, kneel,

crouch, and crawl; can never climb ladders, ropes, or scaffolds;

and cannot tolerate exposure to extreme cold or vibrations or to

workplace hazards such as machinery and unprotected heights.

The ALJ also found due to Plaintiff's mental-health impairments,

pain, and the side-effects of medication, Plaintiff can

understand, remember, and carry out only short and simple

instructions and can only make simple, work-related judgments

and decisions.   Tr. 24.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.   Tr. 27.

     At Step Five the ALJ found prior to June 2, 2015, Plaintiff

could perform other jobs that exist in the national economy such



9 - OPINION AND ORDER
as electronic worker, basket-filler, and garment-sorter.

Tr. 28.   Accordingly, the ALJ found Plaintiff was not disabled

before June 2, 2015.   Tr. 29.   The ALJ, however, found

Plaintiff's age category changed on June 2, 2015; there were not

any jobs in the national economy that Plaintiff could perform

after that date; and, therefore, Plaintiff was disabled on

June 2, 2015, through the date of the ALJ's decision

(December 7, 2016).    Tr. 29.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she failed (1) to

provide clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony; (2) to provide clear and

convincing reasons for rejecting the medical opinions of Peter

Kosek, M.D., Plaintiff's treating physician, and Keith Holan,

M.D., the medical expert who testified at the hearing; and

(3) to consider properly the lay-witness testimony of Rick

Slabaugh, Plaintiff's husband.

I.   The ALJ did not err when he found Plaintiff's testimony was
     not fully credible.

     Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony.


10 - OPINION AND ORDER
      A.   Standards

           The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).     The claimant

is not required to show that her Aimpairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom.@    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A

claimant is also not required to produce Aobjective medical

evidence of the pain or fatigue itself, or the severity thereof.@

Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, Athe ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.@    Garrison, 759 F.3d at



11 - OPINION AND ORDER
1014-15.     See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(A[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.@).     General assertions that the claimant's testimony is not

credible are insufficient.       Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).      The ALJ must identify "what testimony is not

credible and what evidence undermines the claimant's

complaints."       Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

        B.   Analysis

             The ALJ found Plaintiff's "statements concerning the

intensity, persistence and limiting effects of [her] symptoms

are not fully supported" by the medical record or by her

reported activities.      Tr. 25, 26.

             As noted, Plaintiff alleged she is disabled due to a

broken tailbone, back problems, anxiety, and depression.

Tr. 84, 199.     Plaintiff testified she has not worked since March

2010.    Tr. 49.    She stated she drove once every two weeks to

grocery shop and has difficulty lifting and carrying the

groceries.     Tr. 58.   Plaintiff testified she had a vegetable



12 - OPINION AND ORDER
garden, but her ability to tend the garden was affected by her

pain level, and she worked in the garden for 15 minutes per day

at most.   Tr. 61-62.   In her Function Report Plaintiff indicated

she could sit for 15 minutes at a time and would then have to

stand up or lie down.    Tr. 223.

           Plaintiff also testified she can stand for about 30

minutes at one time and for a total of three hours in an eight-

hour day, but she cannot maintain that level of functioning

every day and would require additional pain medication.   Tr. 63.

She also stated if she has to lift 20 pounds "on and off"

throughout the day, she would "have to take a whole lot of pain

medications."   Tr. 64-65.   She also testified when her legs

start hurting, she rests in a typical day for at least an hour

before being able to work again for half an hour and rests again

for another half hour.   Tr. 65.

           Plaintiff also testified her pain medication affects

her focus, concentration, and memory.   Tr. 57-58, 66.

           1.   Medical Evidence

                The ALJ concluded the medical record does not

support the reported severity of Plaintiff's symptoms.    For

example, imaging of Plaintiff's lumbar spine in May 2010 showed

"mild facet joint degenerative disease with straightening of the



13 - OPINION AND ORDER
lumbar lordosis."   Tr. 25, 590.   MRIs in 2011 showed "mild disc

bulge without neurological involvement," sacrum bruising, and a

previous coccyx fracture.   Tr. 25.   An MRI of Plaintiff's lumbar

spine in September 2014 showed mildly progressive multilevel

degenerative changes with some neurological involvement.

Tr. 25, 446-47.   The ALJ acknowledges musculoskeletal

examinations revealed some tenderness to palpation, but noted

Plaintiff has a normal gait; full range of motion; full muscle

strength; intact sensation and reflexes; and positive straight-

leg raising on the right, but a negative indication on the left.

Tr. 25.   The ALJ acknowledges Plaintiff "tried multiple

treatment modalities including steroid injections, gabapentin,

muscle relaxers, and a TENS unit, as well as over-the-counter

and prescription pain medication."    The ALJ notes, however, that

Plaintiff had "some reported improvement of her symptoms, and in

fact, her doctor planned to wean her medications down."

Tr. 26.   The effectiveness of treatment or medication is a

relevant factor in determining the severity of a claimant's

symptoms.   20 C.F.R. § 416.929(c)(3).   A favorable response to

conservative treatment undermines a claimant's reports of

disabling pain or limitations.     Tommasetti v. Astrue, 533 F.3d

1035, 1040 (9th Cir. 2008).



14 - OPINION AND ORDER
          2.     Activities of Daily Living

                 The ALJ also discounted Plaintiff's symptom

testimony based on her reported activities.   Tr. 26.   For

example, the ALJ notes Plaintiff could perform adequate self-

care, take care of her son, prepare simple meals, do household

chores, and go to the store.   Plaintiff also indicated she

engaged in canning activities.   Tr. 26.   Daily activities are a

proper ground for gauging or determining the reliability of a

claimant's subjective allegations.    See Molina, 674 F.3d at 1113

("[e]ven when those activities suggest some difficulty

functioning, they may be grounds for discrediting the claimant's

testimony to the extent they contradict claims or a totally

debilitating impairment").

                 Although Plaintiff's argument constitutes an

alternative interpretation of the evidence contained in the

record, such an alternative interpretation is not sufficient.

As long as there is substantial evidence to support the ALJ's

interpretation of the evidence and that interpretation is based

on correct legal standards, the court must uphold the ALJ's

determination.    See Burch v. Barnhart, 400 F.3d 676, 680-81 (9th

Cir. 2005).



15 - OPINION AND ORDER
      On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ erred when he failed to provide clear and
      convincing reasons to reject the medical opinions of
      Drs. Kosek and Holan.

      Plaintiff contends the ALJ erred when he rejected the

opinions of Dr. Kosek, Plaintiff's treating physician, and

Dr.   Holan, the medical expert who testified at the hearing.

      A.     Standards

             AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@    Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).     Specifically, the

court must Adistinguish among the opinions of three types of

physicians:     (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant



16 - OPINION AND ORDER
(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@       Garrison, 759

F.3d at 1012.     AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@    Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician.     Ryan, 528 F.3d at 1198.   AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@      Id.   Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).       An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting



17 - OPINION AND ORDER
clinical evidence, stating his interpretation thereof, and

making findings.@       Reddick, 157 F.3d 715, 725 (9th Cir. 1998).

AThe ALJ must do more than state conclusions.       He must set forth

his own interpretations and explain why they, rather than the

doctors' are correct.@       Id. (citation omitted).

     B.      Analysis

             1.     Dr. Kosek

                    Dr. Kosek has been Plaintiff's treating physician

since 2010.       On October 7, 2016, he completed a Medical

Evaluation form regarding Plaintiff's lumbosacral radiculopathy

and coccygeal pain.       Tr. 555-56.   Dr. Kosek indicated Plaintiff

was not capable of performing either medium- or light-exertion

work and stated Plaintiff's medically determinable impairments

are sufficiently severe that she is unable to maintain a regular

work schedule for "more than 4 days per month."        Tr. 556.

                    The ALJ gave partial weight to Dr. Kosek's

opinion and agreed Plaintiff "would be unable to perform medium

work."    Tr. 27.    The ALJ, however, rejected the remainder of

Dr. Kosek's opinion on the ground that he "provides no support

or explanation for his opinion regarding [Plaintiff's] ability

to perform light work or the need for significant workplace

absences."    Tr. 27.     The ALJ also noted "these limitations are



18 - OPINION AND ORDER
inconsistent with the doctor's own treating records which show

normal strength and normal range of motion with no guarding."

Tr. 27, 560.

               The Commissioner asserts Dr. Kosek's opinion is

merely a check-box report without explanation, and, therefore,

the ALJ may properly reject it.   See Molina v. Astrue, 674 F.3d

1104, 1111 (9th Cir. 2012)(the ALJ may reject a "check-off

report that does not contain any explanation of the bases" for

the physician's conclusions).   The ALJ, however, may reject the

physician's opinion only with "substantial evidence"; i.e.,

"such relevant evidence as a reasonable mind might accept to

support a conclusion."    Valentine v. Comm'r Soc. Sec. Admin.,

574 F.3d 685, 690 (9th Cir. 2009).   To support her conclusion

that Dr. Kosek's opinion was not substantiated by his own

treating records, the ALJ pointed to only one of Dr. Kosek's

chart note dated October 7, 2016, and did not cite to any other

evidence in the record.   Tr. 27, 560.   The record, however,

reflects other evidence that supports Dr. Kosek's opinion.      For

example, multiple spinal examinations by Dr. Kosek in 2014

showed Plaintiff had tenderness over the trochanteric region;

sacroiliac joint; gluteal, sacrum, and lumbar regions; and

bilateral piriformis notch.   Tr. 405, 398-99, 393, 544-45,



19 - OPINION AND ORDER
537-38.    In May 2014 Dr. Kosek noted Plaintiff had increased

bilateral hip, leg, and foot pain; burning sensation in her

buttocks and pelvic region; and increased pain with sitting

despite Plaintiff's compliance with prescribed medications.

Tr. 397-99.      In August 2014 Dr. Kosek noted Plaintiff had

increased left hip and leg pain with numbness in her foot and

had difficulty walking or standing for prolonged periods.

Tr. 391.   In February 2015 Dr. Kosek noted Plaintiff continued

to have hip pain radiating down her legs.     Tr. 536-38.   In May

2015 Dr. Kosek also documented Plaintiff's worsening pain and

inability to increase her activity overall due to pain despite

medications.     Tr. 529-31.

                   On this record the Court concludes the ALJ erred

when she failed to provide clear and convincing reasons

supported by substantial evidence in the record for discounting

the opinion of Dr. Kosek.

            2.     Dr. Holan

                   Dr. Holan reviewed Plaintiff's records at the

request of the Social Security Administration and testified at

the administrative hearing on November 1, 2016.     Tr. 68-73.

Dr. Holan testified Plaintiff has severe impairments of

degenerative disc disease, impaction fracture at the coccyx,



20 - OPINION AND ORDER
microscopic hematuria, and depression.   Tr 68-69.   The

Commissioner contends Dr. Holan's statements were not

"imperative," "definitive," or "specific" and that the ALJ may

reject such opinion evidence when it is inconsistent with other

evidence in the record.   Def.'s Brief (#15) at 12-13.

                Dr. Holan identified Plaintiff's functional

limitations caused by her severe impairments:

                [O]ccasionally lifting and carrying 20 pounds,
                frequently lifting and carrying 10 pounds,
                standing and/or walking for six hours in an
                eight-hour day, sitting for six hours in an
                eight-hour day. The pushing and pulling will be
                [INAUDIBLE] within the weight restriction I just
                mentioned. Postural limitations would include
                occasionally climbing ramps or stairs; never
                climbing ladders or scaffolds; occasionally
                balancing, occasionally stooping, occasionally
                kneeling, occasionally crouching, and
                occasionally crawling. There are no
                manipulative, no visual, and no communicative
                limitations. The environmental limitations that
                I feel are present will include avoiding
                concentrated exposure to extreme cold, to
                vibrations, and to hazards, such as unprotected
                heights.

Tr. 70.   Dr. Holan also testified Plaintiff takes "a lot of

medications" that are "closely monitored by a pain management

consultant" and are "being handled appropriately."   Tr. 71.

Dr. Holan testified these medications "might be expected to

interfere with [Plaintiff's] ability to concentrate or to

perform tasks at a rapid pace."   Tr. 72.   He also testified


21 - OPINION AND ORDER
Plaintiff would experience "periodic pain flares" that would

create work absences.    Tr. 72.   Specifically, Dr. Holan

testified he had "no reason to doubt" Dr. Kosek's opinion that

Plaintiff "would be expected to miss four or more days per

month" based on her impairments and that "most people taking

this level of pain - - medications are not working."    Tr. 73.

Although Dr. Holan appears to have misinterpreted Dr. Kosek's

statement that Plaintiff is unable to maintain a regular works

schedule "for more than 4 days per month," Dr. Holan generally

agreed with Dr. Kosek's conclusions regarding Plaintiff's

condition as demonstrated in his opinion that Plaintiff would

experience "periodic pain flares" that would create work

absences.

            Although the ALJ gave "[f]ull credit" to Dr. Holan's

opinion regarding Plaintiff's diagnosis, the ALJ gave "little

weight" to his opinion that Plaintiff would miss more than four

days of work per month based on Plaintiff's "conservative

treatment history."   Tr. 26.   The ALJ, however, did not provide

any explanation as to why Dr. Holan characterized Plaintiff's

treatment as "conservative."    As noted, the record reflects

Plaintiff "tried multiple treatment modalities" in addition to

high levels of prescription pain medications.    Tr. 26.     In



22 - OPINION AND ORDER
summary, the ALJ does not point to substantial evidence in the

record that contradicts the testimony of Dr. Holan.

          Accordingly, the ALJ erred when she failed to provide

clear and convincing reasons supported by substantial evidence

in the record for discounting the medical opinion of Dr. Holan.

III. The ALJ erred when she discounted the lay-witness
     statements, but such error was harmless.

     Plaintiff contends the ALJ erred when she failed to provide

germane reasons for discounting the lay-witness statements of

Rick Slabaugh, Plaintiff’s husband, regarding Plaintiff’s

limitations.

     A.   Standards

          Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."   Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).   The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."     Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).

          Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly


23 - OPINION AND ORDER
discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

        B.   Analysis

             On June 2, 2014, Rick Slabaugh submitted a written

Third-Party Function Report.    Tr. 231-38.    He reported Plaintiff

had difficulty standing and sitting for "very long" due to pain

and had to lie down "quite a bit through the day."      Tr. 231.    He

also reported Plaintiff was able to complete household tasks, to

garden, and to prepare meals with frequent breaks between active

periods.     Tr. 232, 235.

             The ALJ gave "partial weight" to Rick Slabaugh's

statements regarding Plaintiff's limitations, but the ALJ did

not identify any basis for discounting Rick Slabaugh's

testimony.    Tr. 26.

             The Commissioner argues Rick Slabaugh's statements

were "analogous" to the statements of Plaintiff that the ALJ

discredited.    When the ALJ errs in considering lay-witness

evidence, the error is "harmless where the same evidence that

the ALJ referred to in discrediting [the claimant's] claim also

discredits [the lay-witness's] claims."       Molina, 674 F.3d at

1122.



24 - OPINION AND ORDER
             On this record the Court concludes the ALJ did err

when he discounted the lay-witness statements of Rick Slabaugh

because she did not provide germane reasons for doing so.    The

Court, however, finds this error was harmless because Rick

Slabaugh's testimony was similar to Plaintiff's testimony that

the ALJ discredited earlier.



                                REMAND

        The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

        The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.     Carmickle, 533 F.3d at 1179.

The court may "direct an award of benefits where the record has

been fully developed and where further administrative

proceedings would serve no useful purpose."     Smolen, 80 F.3d at

1292.

        The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."     Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award



25 - OPINION AND ORDER
of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.    Id. at 1178

n.2.

       As noted, the Court concludes the ALJ failed to provide

legally sufficient reasons supported by substantial evidence in

the record for discounting the opinions of Drs. Kosek and Holan.

The ALJ did not cite to any substantial evidence in the record

to support a contrary determination, and it is clear from the

record that the ALJ would be required to find Plaintiff disabled

were such evidence credited.

       The Court, therefore, remands this matter for the immediate

calculation and payment of benefits for the period from

March 17, 2014, the date of Plaintiff's disability onset, to

June 2, 2015, the date the ALJ determined Plaintiff became

disabled.




26 - OPINION AND ORDER
                           CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter to the Commissioner

pursuant to sentence four of 42 U.S.C. § 405(g) for the

immediate calculation and payment of benefits.

     IT IS SO ORDERED.

     DATED this 11th day of June, 2019.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




27 - OPINION AND ORDER
